DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fourt et al. (USPGPub 2016/0008540) in view of Banik et al. (USPGPub 2011/0251587).

Re Claim 17, Fourt discloses a sub-assembly of a medicament delivery device (Fourt Figs. 1-5), the sub-assembly comprising: a plunger rod (172) which is biased; a main body (21); and a coupling member (37) rotatable relative to the main body (21) and the plunger rod (81) and axially fixed relative to the main body (21), wherein rotation of the coupling member (37) causes a first locking element (60, 62, 80) and the second locking element (44) to be releasably engaged with each other such that the coupling member (37) is prevented from rotating to an axial release position relative to the main body (21) (Fourt ¶ 0026-0040).
	Fourt fails to disclose wherein the main body comprises a first locking element and the coupling member comprises a second locking element having a protrusion extending radially inward from an inner surface of the coupling member. However, Fourt does disclose wherein the main body (21) comprises a first locking element (60, 62, 80) and the coupling member (37) comprises a second locking element (44), wherein the first locking element (60, 62, 80) has a protrusion (80) extending radially outward from an outer surface of the coupling member (37) (as seen in Fourt Figs. 7A-7C and 9A-9C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second locking element have a protrusion extending radially inward from an inner surface of the coupling member as opposed to the first locking element have a protrusion extending radially outward from an outer surface of the coupling member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	Fourt fails to disclose the main body comprising a flexible arm that is directly and releasably connected to the biased plunger rod. Banik discloses a medicament delivery device (Banik Fig. 9) comprising a main body (241) and a plunger rod (213), wherein the main body 

Re Claim 18, Fourt in view of Banik disclose all of the limitations of Claim 17. Fourt discloses wherein the first locking element (60, 62, 80) extends in an axial direction (elements 60 and 62) from the main body (21) (Fourt Figs. 9A-9C) and then extends radially outwards in an arch (element 80), so that a free end of the first locking element (60, 62, 80) is engaged with the second locking element (44) to prevent the coupling member (37) from rotating relative to the main body (21). However, Fourt does not disclose the first locking element extending radially inward. It would have been an obvious matter of design choice to modify the first locking element to include a portion that extends radially inward since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 19, Fourt in view of Banik disclose all of the limitations of Claim 18. Fourt discloses wherein a distance between the arch and a central axis of the main body (21) is larger than a distance between the central axis and other portions of the first locking element (60, 62, 80), and also larger than an outer radius of the coupling member (37) (Fourt Figs. 7A-7C and 9A-9B).

Re Claim 20, Fourt in view of Banik disclose all of the limitations of Claim 19. Fourt discloses wherein the coupling member (37) includes a bore (as seen in Fourt Fig. 7A) at a distal end thereof and where the protrusion (80) delimits the second locking element (44) (Fourt ¶ 0026-0040).

Re Claim 21, Fourt in view of Banik disclose all of the limitations of Claim 19. Fourt discloses wherein the main body (21) includes a rib (52) which divides the main body (21) into a proximal section and a distal section, and wherein the coupling member (37) is arranged on the proximal section, and a fixed end of the first locking element (60, 62, 80) is arranged on the distal section (Fourt Figs. 5 and 9A-9C).

Re Claim 25, Fourt in view of Banik disclose all of the limitations of Claim 20. Fourt discloses wherein the first locking element (60, 62, 80) is a radially flexible tab and the second locking element (44) is a recess (Fourt ¶ 0026-0040; Figs. 7A-7C and 9A-9C).

Re Claim 27, Fourt in view of Banik disclose all of the limitations of Claim 17. Fourt discloses wherein the first locking element (60, 62, 80) radially extends at a free end of the main body (21), the second locking element (44) is arranged on an inner surface of the coupling member (37) (wherein slot extends radially through coupling member 37), and the first locking element (60, 62, 80) is engaged with the second locking element (44) to prevent the coupling member (37) from rotation and axial movement relative to the main body (21) (Fourt ¶ 0026-0040; Figs. 7A-7C and 9A-9C).

Re Claim 28, Fourt in view of Banik disclose all of the limitations of Claim 27. Fourt discloses wherein the main body (21) includes a rib (52) which divides the main body (21) into a proximal section and a distal section, and wherein the coupling member (37) is arranged on the proximal section (Fourt Figs. 5 and 9A-9C).

Re Claim 29, Fourt in view of Banik disclose all of the limitations of Claim 27. Fourt discloses wherein the first locking element (60, 62, 80) is a projection (80) and the second locking element (44) is a recess (Fourt Figs. 7A-7C and 9A-9B).

Re Claim 30, Fourt in view of Banik disclose all of the limitations of Claim 20. Fourt discloses wherein the sub-assembly further comprises a biasing member which biases the plunger rod (172) (Fourt Fig. 5).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner maintains the non-final statement that Claim 22 would be allowable if amended into independent Claim 17 and include all of the limitations of Claim 20 on which it depends where Fourt fails to disclose wherein the protrusion has a ramp-shaped first surface which extends inwards from the inner surface of the bore for bending the first locking element and a wall-shaped second surface which extends orthogonally from the inner surface of the bore, for fixing the first locking element relative to the coupling member and modification of Fourt to include the aforementioned limitation would result in a non-functional delivery device.

Response to Arguments
Applicant’s arguments with respect to Claims 17-22, 25 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783  
09/14/2021